Citation Nr: 0111707	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gary E. Patterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD, bilateral hearing loss, and tinnitus.  
The veteran was notified by correspondence dated June 22, 
1999.

The veteran submitted a notice of disagreement and a 
statement of the case as to the issues of entitlement to 
service connection for PTSD, bilateral hearing loss, and 
tinnitus was issued on February 29, 2000.  

On June 7, 2000, the RO issued a supplemental statement of 
the case as to the issue of entitlement to service connection 
for PTSD.  The veteran was notified that a response was 
required within 60 days.  On July 20, 2000, the RO received a 
VA Form 9 from the veteran addressing only the issue of 
entitlement to service connection for PTSD.  In October 2000 
the RO certified the issue of entitlement to service 
connection for PTSD for appellate review.

In November 2000 the veteran presented testimony as to the 
issue of entitlement to service connection for PTSD at a 
video conference hearing before the undersigned Board Member.  
A copy of the transcript of that hearing is of record.

As a timely substantive appeal as to the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus was not submitted, the Board finds the issue 
listed on the title page of this decision is the only issue 
presently for appellate review.



REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the veteran claims he has 
PTSD as a result of stressors during active service, 
including exposure to small arms fire, rocket and mortar 
attacks, and witnessing the deaths of fellow servicemen.  The 
RO denied the veteran's PTSD claim, in essence, because 
service records were not indicative of combat, because the 
evidence of record did not establish the occurrence of a 
claimed in-service stressor, and because a confirmed 
diagnosis of PTSD had not been provided.  In this regard, the 
Board notes that on VA examination in March 1999, the 
relevant diagnosis was anxiety disorder with symptoms of 
PTSD.  In light of recent changes in law and as an attempt to 
verify the veteran's claimed stressors with the Armed 
Services Center for Research of Unit Records (USASCRUR) was 
not requested, the Board finds further development is 
required prior to appellate review.

The Court has held that service connection for PTSD requires 
three elements: (1) a current diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board also notes that during this appeal the regulation 
applicable to PTSD service connection claims, 38 C.F.R. 
§ 3.304(f), was amended to reflect changes in VA law as a 
result of the Cohen decision.  See 64 Fed. Reg. 32807-08 
(1999).  The regulation now provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The Board also notes that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the law provides that VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(d) (2000).

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his PTSD and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should request the veteran 
provide specific information concerning 
his claimed in-service stressor 
incidents, to include approximate dates, 
times, locations and identities of any 
individuals involved, including their 
names, ranks and units.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

3.  The RO should review the file and 
prepare a summary of the veteran's 
claimed combat experience and stressor 
events.  This summary and all supporting 
documents should be sent to the USASCRUR 
at 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  Following the above, the RO must make 
specific determinations, based on the 
complete record, with respect to whether 
the veteran engaged in combat with the 
enemy or was exposed to a stressor or 
stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed of the 
RO's combat or stressor verification 
determinations for the purpose of 
providing an opinion as to whether any 
event during active service has resulted 
in a current psychiatric disability.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
should consider all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




